Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection in view of Nagata et al. (US 2016/0130478) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/26/2018, 11/9/2018, 2/5/2020, 7/28/2020, and 9/22/2020 have been considered by the examiner.

Status of Claims
Claims 1-13 are pending.

Drawings
The drawings were received on 9/26/2018.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0130478) of record (hereafter Nagata).
Regarding claim 1¸ Nagata discloses a polarizing film provided on the viewing side in an image display device (see at least Fig. 2 and paragraphs [0127]-[0128], where the optical films 1 and 6 can be polarizing films and are located on both sides of the liquid crystal display device, which is an image display device), wherein the polarizing film has a polarizer and a first transparent resin layer on the viewing side of the polarizer, and the polarizer contains a polyvinyl alcohol-based resin (see at least paragraph [0149], where the PVA polarizer has a polyvinyl alcohol-based adhesive on its surface), has a thickness of 10 µm or less (see at least paragraph [0149], where the PVA polarizer has a thickness of 4 µm).
Nagata does not specifically disclose that the polarizer has, on the side of the first transparent resin layer, a compatible layer which is compatible with the first transparent resin layer and which corresponds to a thickness of 2 to 10% of the thickness of the polarizer.
However, the polarizer can be arbitrarily divided into different portions with the portion nearest the first transparent resin layer being chosen to have a thickness of 2 to 10% of the thickness of the polarizer, thus becoming the compatible layer.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagata so that the polarizer has, on the side of the first transparent resin layer, a compatible layer which is compatible with the first transparent resin layer and which corresponds to a thickness of 2 to 10% of the thickness of the polarizer for the purpose of arbitrarily dividing the polarizer into different portions and to ensure sufficient adhesion between the polarizer and the first transparent resin layer.

Regarding claim 2, Nagata discloses all of the limitations of claim 1.
Nagata also discloses that the first transparent resin layer is a formed product of a forming material containing a polyvinyl alcohol-based resin (see at least paragraph [0149], where the adhesive is polyvinyl alcohol based).

Regarding claim 3, Nagata discloses all of the limitations of claim 1.
Nagata disclose that the polarizer has a thickness of just 4 µm (see at least paragraph [0149]).
Nagata does not specifically disclose that the first transparent resin layer has a thickness of 0.2 µm or more and 3 µm or less.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagata so that the first transparent resin layer has a thickness of 0.2 µm or more and 3 µm or less for the purpose of ensuring sufficient adhesion and maintaining a thinner overall product, particularly since the polarizer only has a thickness of 4 µm.

Regarding claims 5, 11, and 12, Nagata discloses all of the limitations of claims 1, 2, and 3.
Nagata also discloses that a second transparent resin layer is provided on the side opposite to the viewing side of the polarizer (see at least paragraph [0150], where the pressure-sensitive adhesive layer is a second transparent resin layer).

Regarding claim 6, Nagata discloses all of the limitations of claim 1.
Nagata also discloses a low reflection treatment layer on the viewing side of the first transparent resin layer (see at least paragraph [0109]).
	
Regarding claim 8, Nagata discloses all of the limitations of claim 1.
Nagata also discloses an image display device having at least a polarizing film, wherein a polarizing film provided on the viewing side in the image display device is the polarizing film according to claim 1, and the first transparent resin layer of the polarizing film is disposed so as to be on the viewing side (see at least Fig. 2 and paragraphs [0127]-[0128], where the optical films 1 and 6 can be polarizing films and are located on both sides of the liquid crystal display device, which is an image display device, and paragraphs [0149]-[0150], where the first transparent resin layer is on the viewing side, while the pressure-sensitive adhesive layer is on the opposite side).

Regarding claim 9, Nagata discloses all of the limitations of claim 1.
Nagata also discloses an image display device comprising the polarizing film according to claim 1 and a low reflection treatment layer disposed on the viewing side from the polarizing film (see at least fig. 2 and paragraphs [0127]-[0128], where the optical films 1 and 6 can be polarizing films and are located on both sides of the liquid crystal display device, which is an image display device and paragraph [0109], which discloses an anti-reflection treatment layer).

Regarding claims 7 and 10, Nagata discloses all of the limitations of claims 6 and 9.
Nagata does not specifically disclose that the low reflection treatment layer has a reflectance of 2% or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagata so that the low reflection treatment layer has a reflectance of 2% or less for the purpose of preventing the appearance of ghost images in the display by adding the anti-reflection treatment in Nagata.	


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0130478) of record (hereafter Nagata) as applied to claim 1 above, and further in view of Goto et al. (US 2012/0057231) of record (hereafter Goto).
Regarding claim 4, Nagata discloses all of the limitations of claim 1.
Nagata does not specifically disclose that the polarizer is designed so that optical properties represented by a single-body transmittance T and a polarization degree P satisfy the condition of the claimed formula.
However, Goto teaches a polarizer that comprises polyvinyl alcohol and has a thickness of 10 µm or less that also is designed so that optical properties represented by a single-body transmittance T and a polarization degree P satisfy the condition of the claimed formula (see at least the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing film of Nagata to include 

Regarding claim 13, Nagata as modified by Goto discloses all of the limitations of claim 4.
Nagata also discloses that a second transparent resin layer is provided on the side opposite to the viewing side of the polarizer (see at least paragraph [0150], where the pressure-sensitive adhesive layer is a second transparent resin layer).

Claims 1-5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 2009/0091826) (hereafter Sugino), in view of Goto et al. (US 2012/0057231) of record (hereafter Goto).
Regarding claim 1, Sugino discloses a polarizing film provided on the viewing side in an image display device (see at least Fig. 2 and paragraph [0106], where 30’ is a polarizing plate on the viewing side of liquid crystal cell 10), wherein the polarizing film has a polarizer and a first transparent resin layer on the viewing side of the polarizer, and the polarizer contains a polyvinyl alcohol-based resin (see at least Fig. 1 and paragraph [0058], where either of adhesive layers 32 and 36 can be considered the first transparent resin layer), and has a thickness between 5 and 80 µm (see at least page 4, paragraph [0059]). 

However, Goto teaches a polarizing film comprising a polarizer that comprises polyvinyl alcohol and has a thickness of 10 µm or less (see at least the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing film of Sugino to include the teachings of Goto so that the polarizer has a thickness of 10µm or less for the purpose of keeping the display thin, compact, and lightweight.
Sugino as modified by Goto does not specifically disclose that the polarizer has, on the side of the first transparent resin layer, a compatible layer which is compatible with the first transparent resin layer and which corresponds to a thickness of 2 to 10% of the thickness of the polarizer.
However, the polarizer can be arbitrarily divided into different portions with the portion nearest the first transparent resin layer being chosen to have a thickness of 2 to 10% of the thickness of the polarizer, thus becoming the compatible layer.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the polarizer having a compatible layer which is compatible with the first transparent resin layer and which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino as modified by Goto so that the polarizer has, on the side of the first transparent resin layer, a compatible layer which is compatible with the first transparent resin layer and which corresponds to a thickness of 2 to 10% of the thickness of the polarizer for the purpose of arbitrarily dividing the polarizer into different portions and to ensure sufficient adhesion between the polarizer and the first transparent resin layer.

Regarding claim 2, Sugino as modified by Goto discloses all of the limitations of claim 1.
Sugino also discloses that the first transparent resin layer is a formed product of a forming material containing a polyvinyl alcohol-based resin (see at least paragraphs [0068]-[0069]).

Regarding claim 3, Sugino as modified by Goto discloses all of the limitations of claim 1.
Sugino as modified by Goto does not specifically disclose that the first transparent resin layer has a thickness of 0.2 µm or more and 3 µm or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the first transparent resin layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino as modified by Goto so that the first transparent resin layer has a thickness of 0.2 µm or more and 3 µm or less for the purpose of ensuring sufficient adhesion and maintaining a thinner overall product.

Regarding claim 4, Sugino as modified by Goto discloses all of the limitations of claim 1.
Goto also teaches a polarizer that comprises polyvinyl alcohol and has a thickness of 10 µm or less that also is designed so that optical properties represented by a single-body transmittance T and a polarization degree P satisfy the condition of the claimed formula (see at least the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing film of Sugino as modified by Goto to include the further teachings of Goto so that the polarizer is designed so that optical properties represented by a single-body transmittance T and a polarization degree P satisfy the condition of the claimed formula for the purpose of meeting performance requirements for use in a display, such as a liquid crystal television (see at least paragraph [0066] of Goto).

Regarding claims 5, 11, 12, and 13, Sugino as modified by Goto discloses all of the limitations of claims 1, 2, 3, and 4.


Regarding claim 8, Sugino as modified by Goto discloses all of the limitations of claim 1.
Sugino also discloses an image display device having at least a polarizing film, wherein a polarizing film provided on the viewing side in the image display device is the polarizing film according to claim 1, and the first transparent resin layer of the polarizing film is disposed so as to be on the viewing side (see at least Figs. 1 and 2).

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 2009/0091826) (hereafter Sugino), in view of Goto et al. (US 2012/0057231) of record (hereafter Goto) as applied to claim 1 above, and further in view of Toyama et al. (US 2014/0111858) (hereafter Toyama).
Regarding claim 6, Sugino as modified by Goto discloses all of the limitations of claim 1.
Sugino also discloses a polarizer protective film on the viewing side of the first transparent resin layer (see at least Fig. 1 and paragraph [0059], where 37 is a protective film).
Sugino as modified by Goto does not specifically disclose a low reflection treatment layer on the viewing side of the first transparent resin layer.
However, Toyama teaches a polarizing film comprising a polarizer with a transparent protection film that can have an anti-reflection treatment (see at least paragraph [0116]).


Regarding claim 9, Sugino as modified by Goto discloses all of the limitations of claim 1.
Sugino also discloses an image display device comprising the polarizing film according to claim 1 (see at least Figs. 1 and 2) and a polarizer protective film on the viewing side of the first transparent resin layer (see at least Fig. 1 and paragraph [0059], where 37 is a protective film).
Sugino as modified by Goto does not specifically disclose a low reflection treatment layer on the viewing side from.
However, Toyama teaches a polarizing film comprising a polarizer with a transparent protection film that can have an anti-reflection treatment (see at least paragraph [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing film on Sugino as modified by Goto to include the teachings of Toyama so that the polarizing film includes a low reflection treatment layer on the viewing side of the first transparent resin layer for the purpose of preventing the appearance of ghost images in the display by adding the anti-reflection treatment to the protective film.

Regarding claims 7 and 10, Sugino as modified by Goto and Toyama discloses all of the limitations of claims 6 and 9.
Sugino as modified by Goto and Toyama does not specifically disclose that the low reflection treatment layer has a reflectance of 2% or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the low reflection treatment layer has a reflectance of 2% or less include preventing the appearance of ghost images in the display by adding the anti-reflection treatment in Nagata.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino as modified by Goto and Toyama so that the low reflection treatment layer has a reflectance of 2% or less for the purpose of preventing the appearance of ghost images in the display by adding the anti-reflection treatment in Nagata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872   


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
2/12/2021